Title: To James Madison from Augustus John Foster, 20 September 1807
From: Foster, Augustus John
To: Madison, James



My dear Sir,
Washington Septemr. 20 1807

If you will be good enough to excuse the Liberty I take in writing to you, I should be much obliged to you if you would allow one of your Servants when you pass by Orange Court House to call for a Letter which was directed to that Place for me with the Postmark of the 9th. upon it.  It was owing to its Non-Arrival sooner that I was obliged to become indebted to you for the Twenty Dollars which you were so Kind as to lend me, & which I now enclose with many Thanks.  Give me Leave to congratulate you, my dear Sir, on the Probability which becomes stronger & stronger every Day, of our National Differences being settled without a Quarrel.
The Road to Captain Winstons is much improved since the Freshes, but that from his House to Knox’s Ford on the way to Fauquier Court House, would, I am sure, try Mrs. Madison’s utmost Patience.  Indeed, I believe she would be inclined to walk the whole of it.  It is in many Places & for many Yards Nothing but a Gully.  My Gig lasted till Just within three Miles of the Ferry when every spoke in one of the Wheels flew out.  With very great Respect I am Dear Sir, Your very faithful obed Servant

Aug. J Foster


I beg my best Compliment to Mrs. Madison.  I found her excellent Specifics of the greatest Use against  worst Enemies Hunger & thirst

